PAGE, J.
Conceding that defendant Annie Farley was under no ■obligation to repair the ceiling by reason of the relationship of the landlord and tenant which existed between her and the plaintiff’s guardian, she none the less undertook to have the repairs made. She thereupon became liable for any injuries which might be caused to the family of the tenant by reason of the negligence of herself or her servants in making such repairs. Wynne v. Haight, 27 App. Div. 7, 50 N. Y. Supp. 187; Blake v. Fox (Com. Pl.) 17 N. Y. Supp. 508; 24 Cyc. 1116, 1117, and cases there cited.
There can be no doubt that Patrick Farley was acting as defendant Annie Farley’s agent in repairing this ceiling, and from the testimony of the other plasterer it appears that the repairs were not made in a proper and workmanlike manner. This, then, amounted to “active and direct negligence,” and, as was said by Barrett, J., in Wynne v. Haight, supra, the liability of the landlord in such cases is based, not—
“in not fully doing what he has voluntarily promised to do, but his active and direct negligence with regard to the subject-matter of his undertaking. His negligent act must be the real cause of the injury, and it is for that alone he is liable.”
It can hardly b.e doubted that Patrick Farley’s negligent act was the cause of' the injury here, and for such act, as his principal, Annie Farley is bound.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.